SULLIVAN, Judge
(concurring in the result):
The evidence of record in this case shows that appellant filled in his own name on blank bank starter checks given to the Murrays for their use on their new account. The Court of Criminal Appeals found on this evidence as follows:
On November 25, 1994, appellant and Airman Basie (AB) Mageau were seated at a table in a Hardy’s Restaurant in North Charleston, South Carolina. Appellant went to the restroom. On his return, AB Mageau pointed to a pouch similar to a backpack on a chair next to them. Appellant said, “Why don’t we just grab it?” AB Mageau threw his jacket over the pouch and they took it with them when they left. Opening the pouch appellant and AB Mageau found a book issued by the Heritage Trust Federal Credit Union (HTFCU) belonging to Willie L. and Laurie C. Murray. Because these checks were “starter” checks, the Murrays’ name and address were not imprinted. However, the pouch also contained credit cards on which the Murrays’ name appeared. Appellant and AB Mageau went to a sporting goods store where appellant used one of the blank checks to purchase a backpack and a watch. In doing so he entered his correct name, address, and telephone number in the upper left hand corner, and signed with his own signature. Other purchases using additional blank checks followed including a hat, jeans, shirts, and socks. His purchases totaled $330.17. In addition, he used a check to obtain cash in the amount of $120.98. In all cases he entered his own name, address, and telephone number and signed his own name to the check. Only the cashed check was dishonored. The HTFCU reimbursed the Murrays in the amount of $330.17. Appellant subsequently reimbursed the HTFCU in the amount of $350.00 ($330.17 plus additional fees). Appellant’s larceny conviction includes the theft of money from the Murrays’ account in addition to the theft of the pouch.
Unpub. op. at 2.
I would resolve the substantive question of law raised in this case using the plain language of Article 123a, UCMJ, 10 USC §923a. The prosecution was required to show that appellant did “make[], draw[], utter[], or deliver[ ] any check ... knowing at the time that the maker or drawer has not or will not have sufficient funds in, or credit with, the bank ... for the payment of that check____” Art. 123a. Since the evidence in this case shows appellant was the maker of the check and that he had no funds whatsoever in the bank, he violated the plain terms of this statute. See United States v. Davis, 47 MJ 487-89 (Sullivan, J., dissenting).